Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement/Reason for Allowance
The information disclosure statement (IDS) submitted on 03/12/2021 was filed after the mailing date of the Notice of Allowance on 02/05/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Upon examiner’s consideration, the filing of IDS does not affect the patentability of claims 1, 12, 25, 26, 29, 32-35, 37, and 38 in the instant application. And the allowance mailed 02/05/2021 is incorporated herein for its entirety.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/HONG YU/
Primary Examiner, Art Unit 1612